           Case 1:19-cv-03176-FVS                  ECF No. 28        filed 07/17/20       PageID.2288 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                           SILVIA A.,                                                                           Jul 17, 2020
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-03176-FVS
                ANDREW M. SAUL,                                      )
   Commissioner of the Social Security Administration,               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Stipulated Motion for Remand, ECF No. 26, is GRANTED. The matter is remanded to the Commissioner for additional
’
              proceedings pursuant to Order at ECF No. 27.
              Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED as moot.
              Judgment entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            Fred Van Sickle                                                  on stipulated motion for for remand




Date: July 17, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
